Exhibit 10.1

 

AMENDMENT NO. 2
TO
AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
KITE REALTY GROUP, L.P.

 

This Amendment No. 2 to the Amended and Restated Agreement of Limited
Partnership of Kite Realty Group, L.P. (this “Amendment”) is made as of
March 12, 2012 by Kite Realty Group Trust, a Maryland real estate investment
trust, as sole general partner (the “Company”) of Kite Realty Group, L.P., a
Delaware limited partnership (the “Partnership”), pursuant to the authority
granted to the Company in the Amended and Restated Agreement of Limited
Partnership of Kite Realty Group, L.P., dated as of August 16, 2004 (the
“Partnership Agreement”), for the purpose of issuing additional Partnership
Units in the form of Series A Preferred Partnership Units. Capitalized terms
used and not defined herein shall have the meanings set forth in the Partnership
Agreement.

 

WHEREAS, a Pricing Committee of the Board of Trustees (the “Board”) of the
Company adopted resolutions on November 30, 2010 classifying and designating
2,990,000 Preferred Shares (as defined in the Articles of Amendment and
Restatement of Declaration of Trust of the Company (the “Declaration of Trust”)
as Series A Preferred Shares;

 

WHEREAS, the Company filed Articles Supplementary to the Declaration of Trust
with the State Department of Assessments and Taxation of Maryland, effective on
December 7, 2010 (the “Original Articles Supplementary”), establishing the
Series A Preferred Shares, with such preferences, rights, powers, restrictions,
limitations as to distributions, qualifications and terms and conditions of
redemption as described in the Original Articles Supplementary, and classifying
and establishing 2,990,000 preferred shares of beneficial interest, $0.01 par
value per share, of the Company as Series A Preferred Shares;

 

WHEREAS, on December 7, 2010, the Company amended the Partnership Agreement to
create Partnership Units in the form of Series A Preferred Partnership Units
having designations, preferences and other rights which are substantially the
same as the economic rights of the Series A Preferred Shares, and classifying
and designating 2,990,000 Partnership Units as Series A Preferred Partnership
Units;

 

WHEREAS, on December 7, 2010, the Company issued 2,600,000 Series A Preferred
Shares, and on December 28, 2010, the Company issued an additional 200,000
Series A Preferred Shares (in connection with the partial exercise of the
underwriters’ overallotment option);

 

WHEREAS, a Pricing Committee of the Board, by resolution approved at a meeting
held on March 7, 2012, classified and designated an additional 1,190,000
Preferred Shares (as defined in the Declaration of Trust) as Series A Preferred
Shares;

 

WHEREAS, on March 9, 2012, the Company filed Articles Supplementary to the
Declaration of Trust with the State Department of Assessments and Taxation of
Maryland, effective on March 12, 2012, classifying and establishing an
additional 1,190,000 Preferred Shares as Series A Preferred Shares;

 

WHEREAS, on March 12, 2012, the Company issued 1,300,000 additional Series A
Preferred Shares and, as of the date hereof, the Company is authorized to issue
an additional 80,000 Series A Preferred Shares; and, pursuant to Article IV of
the Partnership Agreement, the Company will contribute the proceeds of the
issuance and sale of such Series A Preferred Shares to the Partnership in
exchange for an equal number of Series A Preferred Partnership Units; and

 

1

--------------------------------------------------------------------------------


 

WHEREAS, the Company has determined that, in connection with the issuance of the
additional Series A Preferred Shares, it is necessary and desirable to amend the
Partnership Agreement to classify and designate additional Partnership Units as
Series A Preferred Partnership Units.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged, the
Partnership Agreement is hereby amended as follows:

 

1.             Exhibit F to the Partnership Agreement is hereby amended by
deleting Section A thereof and replacing such Section with the following new
Section A:

 

“A.          Designation and Number.  A series of Preferred Partnership Units,
designated as Series A Preferred Partnership Units, is hereby established. The
number of Series A Preferred Partnership Units shall be 4,180,000.”

 

2.             In accordance with Section 4.2 of the Partnership Agreement, set
forth in Exhibit F, as amended hereby, are the terms and conditions of the
additional Series A Preferred Partnership Units hereby established and issued to
the Company in consideration of its contribution to the Partnership of the
proceeds of the issuance and sale of the additional shares of Series A Preferred
Shares by the Company. The Partnership Agreement is amended to replace Exhibit A
thereto with a revised Exhibit A to reflect the issuance of the additional
Series A Preferred Partnership Units.

 

3.             Except as modified herein, all terms and conditions of the
Partnership Agreement shall remain in full force and effect, which terms and
conditions the Company hereby ratifies and confirms.

 

4.             This Amendment shall be construed and enforced in accordance with
and governed by the laws of the State of Delaware, without regard to conflicts
of law.

 

5.             If any provision of this Amendment is or becomes invalid, illegal
or unenforceable in any respect, the validity, legality and enforceability of
the remaining provisions contained herein shall not be affected thereby.

 

[Signature Page to Amendment No. 2 to the Amended and Restated Agreement

of Limited Partnership of Kite Realty Group, L.P., follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first set forth above.

 

 

KITE REALTY GROUP TRUST
As sole general partner of Kite Realty Group, L.P.

 

 

 

 

 

By:

/s/ Daniel R. Sink

 

 

Daniel R. Sink

 

 

Executive Vice President, Chief Financial Officer and Treasurer

 

[Signature Page to Amendment No. 2 to the Amended and Restated Agreement

of Limited Partnership of Kite Realty Group, L.P.]

 

--------------------------------------------------------------------------------